DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on December 08, 2020
Claims 1-21 is under examination.


Information Disclosure Statement
The information disclosure statement (IDS) are submitted on  02/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Saltsidis et al. (USP: 2021/0243654), in view of Cheng et al. (USP: 2019/0281491). 

As per Claim 1 Saltsidis teaches a method for managing network connectivity of dual radio access network (RAN) capable user equipment (UE) within a converged network comprising mobile network nodes and WiFi access points (WAPs), the method comprising (Paragraph 0002, 0101, 0209  User Equipments (UE), communicate via a Local Area Network such as a WiFi network or a Radio Access Network (RAN) to one or more core networks (CN). The amount of data that has been handled by the NR when using dual connectivity. A service area or cell area is a geographical area where radio coverage is provided by the radio network node):  
determining a location of subscriber UE (Paragraph 0284, 0288, 0289 the base station may determine the routing A first user equipment (UE) e.g. the UE 120 such as a Non-AP STA 3291 located in coverage area 3213c is configured to wirelessly connect to, or be paged by, the corresponding base station 3212c. A UE 3330 located in a coverage area (not shown in FIG. 14) served by the base station 3320. );
 determining, for each RAN node or WAP supporting a coverage area including the location of the UE (Paragraph 0210, 0289 a base station serving a coverage area in which the UE 3330 is currently located. In case of Dual Connectivity, the Master RAN node may assign some (zero or more) QFIs to be setup to a Master RAN node and others to Secondary RAN node.), a respective nominal Quality of Service (QoS) level for the node or WAP (Paragraph 0207, 0209 The QoS profile may be extended with the indication to notify to the network when the monitored bandwidth, e.g. the maximum bit rate that may be provided for a QoS flow or the session in the access network is below the MBR. );
 determining, for each RAN node or WAP supporting the coverage area including the location of the UE (Paragraph 0152 Each QoS flow is associated with QoS parameters that are used to enforce the correct traffic forwarding treatment.  ), a modified QoS level in accordance with the respective nominal QoS level and any active service provider bandwidth limitation imposed upon the UE (Paragraph 0209, 0232, 0244, 0259  the PCF decides that the service that can be provided to the UE 120 is not appropriated if there is limited bandwidth available in the access network. The QoS profile may be extended with the indication to notify to the network when the maximum bit rate, also referred to as the bandwidth requirements, that can be provided for a QoS flow or the session in the access network is below the MBR.. ); selecting, for use by the UE, a RAN node or WAP associated with a highest modified QoS level (Paragraph 0172, 0183, 0194, 0259 The bandwidth requirement, e.g. the Maximum Bit Rate (MBR) that is required for the session, Session AMBR) and for the services (MBR indicated in the PCC rule, are part of the information related to the QoS. The PCC rules may authorize QoS per service data flow and per session, and they may include per service data flow, also maximum UL and DL bit rate, also referred to as the bandwidth requirement authorized to the UE.).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 2 Saltsidis-Cheng teaches the method of claim 1, wherein the nominal QoS level of each node or WAP is determined using QoS information of respective provider equipment (PE) supporting network services provided by the node or WAP (Paragraph 0171, 0194 The SMF provides the QoS information to the different enforcement points, i.e the UPF using the N4 reference point, and, via the AMF, to the access network, N2 reference point, and the UE, N1 reference point).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 3 Saltsidis-Cheng teaches the method of claim 2, wherein the nominal QoS level of a node or WAP is determined using contemporaneously measured QoS indicators (Paragraph 0293 A measurement procedure may be provided for the purpose of monitoring data rate, latency and other factors on which the one or more embodiments improve. There may further be an optional network functionality for reconfiguring the OTT connection 3350 between the host computer 3310 and UE 3330, in response to variations in the measurement results.).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 4 Saltsidis-Cheng teaches the method of claim 2, wherein the nominal QoS level of a node or WAP is determined using contemporaneously measured QoS indicators of each of a plurality of node or WAP channels (Paragraph 0210 0293 A measurement procedure may be provided for the purpose of monitoring data rate, latency and other factors on which the one or more embodiments improve Dual Connectivity, the Master RAN node may assign some (zero or more) QFIs to be setup to a Master RAN node and others to Secondary RAN node. The RAN tunnel information includes a tunnel endpoint for each involved RAN node, and the QFIs assigned to each tunnel endpoint. ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 5 Saltsidis-Cheng teaches the method of claim 2, wherein the nominal QoS level of a node or WAP is determined using a QoS model of the node or WAP (Paragraph 0006, 0009-0011 FIG. 1 and FIG. 2 show a summarization of the Quality of Service (QoS) model. Each QoS flow is associated with QoS parameters that are used to enforce the correct traffic forwarding treatment. Each packet belongs to a QoS flow. ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 6 Saltsidis-Cheng teaches the method of claim 5, wherein the QoS model of a node or WAP comprises a model generated by a machine learning module in response to historical QoS data (Paragraph 0054, 0055, 0286 Specifically, traffic shaping is achieved by delaying the flow of certain packets and prioritizing the flow of other preferred streams by predetermined sets of constraints. 5G research and development also aims at improved support of machine to machine communication, also known as the Internet of Things, aiming at lower cost, lower battery consumption and lower latency than 4G equipment.).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 7 Saltsidis-Cheng teaches the method of claim 5, wherein the QoS model of a node or WAP comprises a model generated by a machine learning module in response to historical QoS data, application data, and network services data (Paragraph 0006-009  See FIG. 1 and FIG. 2 show a summarization of the Quality of Service (QoS) mode. A QoS flow is the finest granularity of QoS differentiation in a PDU session. Each QoS flow is associated with QoS parameters that are used to enforce the correct traffic forwarding treatment. [0010] Each packet belongs to a QoS flow and for Voice/Video calls ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 8 Saltsidis-Cheng teaches the method of claim 7, wherein the machine learning module is configured to execute a time series prediction algorithm to provide thereby a continually updated QoS model of the node or WAP (Paragraph 0117, 0122 the bandwidth requirement e.g. in average of the time period, or that the monitored bandwidth over the fixed access is not below the bandwidth requirement, e.g. in average of the time period, bandwidth requirement the monitored bandwidth is, e.g. in average of the time period. The period of time and the intermediate time interval may be provided to the UE 120 or the access network node 110 by the CN such as the core network node 130 or it may e.g. be a standardized value. As an alternative the setting of the standardized value may be standardized for standard 5G QoS Identifier (501) QoS Identifier is a scalar that is used as a reference to a specific QoS forwarding behavior, e.g. packet loss rate, packet delay budget, to be provided to a 5G QoS Flow ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 9 Saltsidis-Cheng teaches the method of claim 7, wherein the application data includes data indicative of sufficiency of QoS for application performance (Paragraph 0054, 0171, 0172 In FIG. 7, it can be seen that the PCF provides the authorized QoS for the session, e.g. as Session AMBR, and for the service data flows, as per information provided in the PCC rules, to the SMF. Well controlled and artificially imposed bandwidth limitations are in place in order to perform Traffic shaping, also known as packet shaping, Quality of Service (QoS) or bandwidth management. Traffic shaping is the manipulation and prioritization of network traffic to reduce the impact of heavy users or machines from effecting other users. ).

As per Claim 10 Saltsidis-Cheng teaches the method of claim 1, wherein the active service provider bandwidth limitation comprises a bandwidth throttling imposed upon the UE after the UE has exceeded a service period bandwidth limitation (Paragraph 0172, 0204 The QoS rule may include the indication to notify to the network when the maximum bit rate that can be provided for a service in the access network is below the MBR. The bandwidth requirement may e.g. be represented by a Maximum Bit Rate (MBR) The PCC rules may authorize QoS per service data flow and per session, and they may include per service data flow, also maximum UL and DL bit rate, also referred to as the bandwidth requirement authorized to the UE 120, to be provided for service data flow for a data network access such as the Internet access. This maximum bit rate may also be sent to the network node 110, e.g. to its AGF and to the UE ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 11 Saltsidis-Cheng teaches the method of claim 3, wherein the UE comprises first UE of a plurality of UE associated with a common subscriber agreement defining for each of the UE a service period bandwidth limitation, the method further comprising: 
determining if the location of the first UE is proximate a location of other UE associated with the common subscriber agreement (Paragraph 0284, 0288, 0289 the base station may determine the routing A first user equipment (UE) e.g. the UE 120 such as a Non-AP STA 3291 located in coverage area 3213c is configured to wirelessly connect to, or be paged by, the corresponding base station 3212c. A UE 3330 located in a coverage area (not shown in FIG. 14) served by the base station 3320. ); and
 in response to the service period bandwidth limitation of proximate other UE not being exceeded, allocating to the first UE at least a portion of a remaining service period bandwidth limitation of proximate other UE to thereby increase the service period bandwidth limitation of the first UE such that the active service provider bandwidth limitation imposed upon the first UE is removed (Paragraph 0089, 0117, 0145, 0202 Reporting of bandwidth limitation means that if a subscriber, for example a UE, e.g. has a 100 Mbit/s downlink speed subscribed for an Internet access, but only e.g. 10 Mbit/s can be provided over the fixed access, then this bandwidth limitation is reported for Internet access over the fixed access. If CN Tunnel Info is allocated by the UPF, the CN Tunnel Info is provided to SMF in this action. Note that it is not the actual usage that is meant to be reported, i.e., whether e.g. 22 Mbyte of data have been send downlink in a particular period of time but the maximum Uplink (UL) and Downlink (DL). ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 12 Saltsidis-Cheng teaches the method of claim 11, further comprising: in response to first UE data usage exceeding an increased service period bandwidth limitation such that an active service provider bandwidth limitation is imposed upon the first UE, selecting, for use by the first UE, a RAN proximate the first UE that is associated with a highest modified QoS level (Paragraph 0284 Each base station 3212a, 3212b, 3212c is connectable to the core network 3214 over a wired or wireless connection 3215. A first user equipment (UE) e.g. the UE 120 such as a Non-AP STA 3291 located in coverage area 3213c is configured to wirelessly connect to, or be paged by, the corresponding base station 3212c. A second UE 3292 e.g. the first or second radio node 110, 120 or such as a Non-AP STA in coverage area 3213a is wirelessly connectable to the corresponding base station 3212a. While a plurality of UEs 3291, 3292 are illustrated in this example, the disclosed embodiments are equally applicable to a situation where a sole UE is in the coverage area or where a sole UE is connecting to the corresponding base station 3212. ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 13 Saltsidis-Cheng teaches the method of claim 11, further comprising: in response to other UE data usage exceeding a decreased service period bandwidth limitation such that an active service provider bandwidth limitation is imposed upon the other UE: determining, for each RAN having a coverage area including the location of the other UE, a nominal QoS level of network services delivered to the other UE via the RAN; determining, for each RAN having a coverage area including the location of the other UE, a modified QoS level in accordance with the respective nominal QoS level and any active service provider bandwidth limitation imposed upon the other UE; and selecting, for use by the other UE, a RAN associated with the highest modified QoS level (Paragraph 0284, 0288 The RAN covers a geographical area which is divided into service areas or cell areas, which may also be referred to as a beam or a beam group, with each service area or cell area being served by a radio network node such as a radio access network node e.g., a Wi-Fi access point or a radio base station (RBS), which in some networks may also be denoted, for example, a NodeB, eNodeB (eNB), or gNB as denoted in 5th Generation (5G). A service area or cell area is a geographical area where radio coverage is provided by the radio network node. ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 14 Saltsidis-Cheng teaches the method of claim 11, further comprising selecting, for use by the first UE, a RAN associated with the highest nominal QoS level (Paragraph 0092, 0172 The PCC framework of the operator may provide to the (R)AN such as any of the UE and the access network node, the bandwidth requirement authorized to the UE, such as e.g. the maximum UL and DL bit rate to be provided for a service data flow of the UE over the fixed access. ).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 15 Saltsidis-Cheng teaches the method of claim 11, further comprising selecting, for use by the first UE and proximate other UE, a RAN associated with the highest nominal QoS level (Paragraph 0172, 0194 the corresponding authorized QoS for the session and the PCC rules with the corresponding QoS information applicable. The bandwidth requirement, e.g. the Maximum Bit Rate (MBR) that is required for the session, Session AMBR) and for the services (MBR indicated in the PCC rule, are part of the information related to the QoS. Additionally, the PCF may include in the PCC rules an indication to be notified when the maximum bit rate that can be provided for a service in the access network is below the MBR. This is related to action 501 described above).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 16 Saltsidis-Cheng teaches the method of claim 11, further comprising selecting, for use by the first UE and proximate other UE, a predefined RAN associated with a subscriber location (Paragraph 0284, 0288 A first user equipment (UE) e.g. the UE 120 such as a Non-AP STA 3291 located in coverage area 3213c is configured to wirelessly connect to, or be paged by, the corresponding base station 3212c. A second UE 3292 e.g. the first or second radio node 110, 120 or such as a Non-AP STA in coverage area 3213a is wirelessly connectable to the corresponding base station 3212a. ).

As per Claim 17 Saltsidis-Cheng teaches the method of claim 16, wherein the predefined RAN associated with a subscriber location comprises a home WiFi access point (Paragraph 0002, 0101 a Local Area Network such as a WiFi network or a Radio Access Network (RAN) to one or more core networks (CN). ).

As per Claim 18 Saltsidis teaches a system for managing network connectivity of dual radio access network (RAN) capable user equipment (UE) within a converged network comprising mobile network nodes and WiFi access points (WAPs), the system comprising (Paragraph 0002, 0101, 0209  User Equipments (UE), communicate via a Local Area Network such as a WiFi network or a Radio Access Network (RAN) to one or more core networks (CN). The amount of data that has been handled by the NR when using dual connectivity. A service area or cell area is a geographical area where radio coverage is provided by the radio network node):   
a controller configured for determining a location of subscriber UE (Paragraph 0284, 0288, 0289 the base station may determine the routing A first user equipment (UE) e.g. the UE 120 such as a Non-AP STA 3291 located in coverage area 3213c is configured to wirelessly connect to, or be paged by, the corresponding base station 3212c. A UE 3330 located in a coverage area (not shown in FIG. 14) served by the base station 3320. ), for determining a nominal Quality of Service (QoS) level for each node or WAP supporting a coverage area including the location of the UE(Paragraph 0210, 0289 a base station serving a coverage area in which the UE 3330 is currently located. In case of Dual Connectivity, the Master RAN node may assign some (zero or more) QFIs to be setup to a Master RAN node and others to Secondary RAN node.), and for determining a modified QoS level in accordance with each determined nominal QoS level (Paragraph 0207, 0209 The QoS profile may be extended with the indication to notify to the network when the monitored bandwidth, e.g. the maximum bit rate that may be provided for a QoS flow or the session in the access network is below the MBR) and any active service provider bandwidth limitation imposed upon the UE(Paragraph 0209, 0232, 0244, 0259  the PCF decides that the service that can be provided to the UE 120 is not appropriated if there is limited bandwidth available in the access network. The QoS profile may be extended with the indication to notify to the network when the maximum bit rate, also referred to as the bandwidth requirements, that can be provided for a QoS flow or the session in the access network is below the MBR); the controller further configured for selecting, for use by the UE, a RAN node or WAP associated with a highest modified QoS level (Paragraph 0172, 0183, 0194, 0259 The bandwidth requirement, e.g. the Maximum Bit Rate (MBR) that is required for the session, Session AMBR) and for the services (MBR indicated in the PCC rule, are part of the information related to the QoS. The PCC rules may authorize QoS per service data flow and per session, and they may include per service data flow, also maximum UL and DL bit rate, also referred to as the bandwidth requirement authorized to the UE.).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

As per Claim 19 Saltsidis-Cheng teaches the system of claim 17, wherein the nominal QoS level of each node or WAP is determined using QoS information of respective provider equipment (PE) supporting network services provided by the node or WAP(Paragraph 0171, 0194 The SMF provides the QoS information to the different enforcement points, i.e the UPF using the N4 reference point, and, via the AMF, to the access network, N2 reference point, and the UE, N1 reference point).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 20 Saltsidis-Cheng teaches the system of claim 18, wherein the nominal QoS level of a node or WAP is determined using at least one of contemporaneously measured QoS indicators of each of a plurality of node or WAP channels, and a QoS model of the node or WAP. (Paragraph 0293 A measurement procedure may be provided for the purpose of monitoring data rate, latency and other factors on which the one or more embodiments improve. There may further be an optional network functionality for reconfiguring the OTT connection 3350 between the host computer 3310 and UE 3330, in response to variations in the measurement results.).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 


As per Claim 21 Saltsidis teaches a tangible and non-transient computer readable storage medium storing instructions which, when executed by a computer, adapt the operation of the computer to provide a method for managing network connectivity of dual radio access network (RAN) capable user equipment (UE) within a converged network comprising mobile network nodes and WiFi access points (WAPs), the method comprising(Paragraph 0002, 0101, 0209  User Equipments (UE), communicate via a Local Area Network such as a WiFi network or a Radio Access Network (RAN) to one or more core networks (CN). The amount of data that has been handled by the NR when using dual connectivity. A service area or cell area is a geographical area where radio coverage is provided by the radio network node): 
 determining a location of subscriber UE(Paragraph 0284, 0288, 0289 the base station may determine the routing A first user equipment (UE) e.g. the UE 120 such as a Non-AP STA 3291 located in coverage area 3213c is configured to wirelessly connect to, or be paged by, the corresponding base station 3212c. A UE 3330 located in a coverage area (not shown in FIG. 14) served by the base station 3320. ); 
determining, for each RAN node or WAP supporting a coverage area including the location of the UE(Paragraph 0210, 0289 a base station serving a coverage area in which the UE 3330 is currently located. In case of Dual Connectivity, the Master RAN node may assign some (zero or more) QFIs to be setup to a Master RAN node and others to Secondary RAN node.), a respective nominal Quality of Service (QoS) level for the node or WAP(Paragraph 0207, 0209 The QoS profile may be extended with the indication to notify to the network when the monitored bandwidth, e.g. the maximum bit rate that may be provided for a QoS flow or the session in the access network is below the MBR); determining, for each RAN node or WAP supporting the coverage area including the location of the UE(Paragraph 0152 Each QoS flow is associated with QoS parameters that are used to enforce the correct traffic forwarding treatment), a modified QoS level in accordance with the respective nominal QoS level and any active service provider bandwidth limitation imposed upon the UE(Paragraph 0209, 0232, 0244, 0259  the PCF decides that the service that can be provided to the UE 120 is not appropriated if there is limited bandwidth available in the access network. The QoS profile may be extended with the indication to notify to the network when the maximum bit rate, also referred to as the bandwidth requirements, that can be provided for a QoS flow or the session in the access network is below the MBR); selecting, for use by the UE, a RAN node or WAP associated with a highest modified QoS level (Paragraph 0172, 0183, 0194, 0259 The bandwidth requirement, e.g. the Maximum Bit Rate (MBR) that is required for the session, Session AMBR) and for the services (MBR indicated in the PCC rule, are part of the information related to the QoS. The PCC rules may authorize QoS per service data flow and per session, and they may include per service data flow, also maximum UL and DL bit rate, also referred to as the bandwidth requirement authorized to the UE.).
Saltsidis may not explicitly disclose a respective nominal Quality of Service (QoS) level 
Cheng discloses a respective nominal Quality of Service (QoS) level (Paragraph 0008, 0082, 0092,0095 The apparatus for determining, to modify a first QoS level for a data transmission from the apparatus to a second apparatus, wherein the apparatus is configured to communicate with the second apparatus through a direct wireless communication link, and wherein the first QoS level is requested by an application of the apparatus. In some examples described herein, the range of suitable QoS levels may be expressed as a set of upper and lower QoS level bounds (e.g., a maximum QoS level and a minimum QoS level), a set or list of QoS levels, and/or a sequence of QoS levels (e.g., a number of different QoS levels arranged in increasing or decreasing order). The V2X NAS layer 604 may modify the QoS level requested by an application based on a QoS level modification scheme associated with any of the exceeded threshold values, the determination to modify the first QoS level and the modification of the first QoS level to the second QoS level are performed for each of the set time intervals.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saltsidis to include a primary bandwidth as taught by Cheng for reliability, to ensure that the QoS level modifying software 562 may be configured to implement one or more of the functions. (See Cheng Paragraph 012). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form 892).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468